PER CURIAM.
Reno Wolfgang appeals the dismissal of his cause of action for replevin seeking return of property seized during the course of a criminal investigation. We affirm. See Pondella Hall For Hire, Inc. v. City of St. Cloud, 837 So.2d 510, 511-12 (Fla. 5th DCA 2003) (concluding trial court correctly dismissed replevin action because it lacked jurisdiction; cause of action must be brought in court with jurisdiction over the criminal proceedings (citing Eight Hundred Inc. v. State, 781 So.2d 1187, 1190-91 (Fla. 5th DCA 2001))).1
AFFIRMED.
SAWAYA, COHEN and EDWARDS, JJ., concur.

. We note that the dismissal is without prejudice to Wolfgang pursuing his claim in the appropriate court. See Pondella Hall For Hire, Inc., 837 So.2d at 512.